NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s submission filed on 23 November 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and considered below.

	Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a Continuation of prior US application 16/207,326, filed on 03 December 2018 and issued as US Patent No. 10850155 on 01 December 2020, which is a Continuation of prior US application 15/989,669, filed on 25 May 2018 and issued as US Patent No. 10143882 on 04 December 2018, which is a Continuation of prior US application 15/299,333, filed on 20 October 2016 and issued as US Patent No. 9981156 on 29 May 2018, which claims priority to US provisional application 62/244,275, filed on 21 October 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to independent claim 20, the prior art of record fails to disclose an exercise machine in combination with all of the structural and functional limitations comprising a frame, at least one rail, a stationary platform connected to the frame near a first end of the frame and configured to support a body part of an exerciser, a carriage movably connected to the at least one rail and having an upper surface, a biasing member connected to the carriage and adapted to provide a biasing force to the carriage that is comprised of a spring, a first and second stanchion attached to the frame near the first end on opposing sides of the frame and extending upwardly 
The closest prior art of record to Brown et al. (US Patent No. 7611445), with respect to claims 1 and 19, discloses an exercise machine comprising a frame (forward support 106, rear support 104, and track 108), at least one rail (track 108), a carriage (roller 128 with knee pad 124), a biasing member (resistance member 310), a first support structure and a second support structure (right bar section 202 and left bar section 204 with vertical member 134, respectively), a first support platform of the first and second support structures (right pad 210 and left pad 212, respectively), and an upper handle of the first and second support structures (grip between chest pad 140 and right pad 210/left pad 212, respectively), but fails to teach a stationary platform positioned between the first and second support structures, an upper surface of the first support platforms being stationary (as right and left bar sections 202, 204 are pivotable at tension control members 206, 208), and a lower gripping handle of the first and second support structures. With respect to claim 20, Brown discloses an exercise machine comprising a frame (forward support 106, rear support 104, and track 108), at least one rail (track 108), a carriage (roller 128 with 
The closest prior art of record to Lagree et al. (US Patent No. 9119989), with respect to claims 1 and 19, discloses an exercise machine comprising a frame (base 91), at least one rail (rails of base 91, Fig. 11), a stationary platform (two platforms at either end of base 91, Fig. 11), a carriage (92), a biasing member (spring bias assembly, Col. 9 line 33), and a first support structure and second support structure (handle assemblies 11, 12), but does not teach a first support platform of the first and second support structures in the configuration as claimed, a lower gripping handle of the first and second support structures extending downwardly from the first support platforms, and an upper handle of the first and second support structures extending upwardly from the first support platforms. With respect to claim 20, Lagree discloses an exercise machine comprising a frame (base 91), at least one rail (rails of base 91, Fig. 11), a stationary platform (two platforms at either end of base 91, Fig. 11), a carriage (92), a biasing member (spring bias assembly, Col. 9 line 33), and a first stanchion and second stanchion (handle assemblies 11, 12), but does not teach a platform handle of the first and second stanchions in the configuration as claimed, and a vertical gripping handle of the first and second stanchions extending downwardly from the platform handles.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                            

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784